 Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 1 of 16 PageID #: 46




         Attorney of Record:
    Richard Samuel Ortiz, Esq.
    EDNY Bar No. RO0824
    Law Office Of Richard Samuel Ortiz
    90-17 214 Street
    Queens Village, NY 11428
    Telephone: (347) 299-6213
    Facsimile: (718) 928-2216
    Email: Richardsamuel@ortizlawpractice.com
    Attorney for Defendant, Samuel Gonzalez
    d/b/a THE LAST TRADITION


                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF NEW YORK



     CHRISTOPHER SADOWSKI,
                                                  Civil Action No. 1:18-CV-05053-ENV-LB
             Plaintiff,

    v.                                            ANSWER AND AFFIRMATIVE
                                                  DEFENSES TO COMPLAINT
    SAMUEL GONZALEZ
    d/b/a THE LAST TRADITION; and
    DOES 1through 10 Inclusive,                   JURY TRIAL DEMANDED

             Defendant(s).


 Defendant SAMUEL GONZALEZ d/b/a THE LAST TRADITION (“Defendant”), by and

 through its undersigned counsel, hereby states the following for its Answer and Affirmative

 Defenses to the Complaint filed by Plaintiff Christopher Sadowski (“Plaintiff”). Defendant

 responds to the paragraphs of the Complaint in numbered paragraphs that correspond to the

 numbering system adopted in Plaintiff’s Complaint. Defendant denies each allegation in the

 Complaint unless expressly admitted.:

                                    PRELIMINARY STATEMENT

1. Defendant denies the allegations contained in paragraph 1 of the Complaint, and to the extent

 the allegations in paragraph 1 of the Complaint are legal conclusions, to which no answer is
 Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 2 of 16 PageID #: 47




  required, Defendant otherwise denies knowledge or information sufficient to form a belief

  as to the truth of those allegations.

2. Defendant denies the allegations contained in paragraph 2 of the Complaint. Defendant

  denies the allegations in paragraph 3 of the Complaint, and to the extent the allegations in

  paragraph 3 of the Complaint are legal conclusions, to which no answer is required,

  Defendant otherwise denies knowledge or information sufficient to form a belief as to the

  truth of those allegations.

3. Defendant denies the allegations contained in paragraph 4 of the Complaint, and to the extent

  the allegations in paragraph 4 of the Complaint are legal conclusions, to which no answer is

  required, Defendant otherwise denies knowledge or information sufficient to form a belief

  as to the truth of those allegations.

4. Defendant denies the allegations contained in paragraph 5 of the Complaint, and to the extent

  the allegations in paragraph 5 of the Complaint are legal conclusions, to which no answer is

  required, Defendant otherwise denies knowledge or information sufficient to form a belief

  as to the truth of those allegations.



                                              PARTIES

5. Defendant denies knowledge or information sufficient to form a belief as to the truth of

  the allegations contained in paragraph 6 of the Complaint.

6. Defendant denies knowledge or information sufficient to form a belief as to the truth of the

allegations contained in paragraph 7 of the Complaint.

7. Defendant denies the allegations contained in paragraph 8 of the Complaint.

8. Defendant denies the allegations contained in paragraph 9 of the Complaint.
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 3 of 16 PageID #: 48




                                             FACTS



 9. Defendant denies knowledge or information sufficient to form a belief as to the truth of the

     allegations contained in paragraph 10 of the Complaint.

 10. Defendant admits the allegations contained in paragraph 11 of the Complaint.

 11. Defendant denies knowledge or information sufficient to form a belief as to the truth of the

     allegations contained in paragraph 12 of the Complaint.

 12. Defendant denies knowledge or information sufficient to form a belief as to the truth

     of the allegations contained in paragraph 13 of the Complaint.

 13. Defendant denies knowledge or information sufficient to form a belief as to the truth

     of the allegations contained in paragraph 14 of the Complaint.

 14. Defendant denies knowledge or information sufficient to form a belief as to the truth

     of the allegations contained in paragraph 15 of the Complaint.

 15. Defendant denies the allegations contained in paragraph 16 of the Complaint.

 16. Defendant denies the allegations contained in paragraph 17 of the Complaint.

 17. Defendant denies the allegations contained in paragraph 18 of the Complaint.

 18. Defendant denies knowledge or information sufficient to form a belief as to the truth of the

     allegations contained in paragraph 19 of the Complaint.

 19. Defendant denies the allegations contained in paragraph 20 of the Complaint.

 20. Defendant denies knowledge or information sufficient to form a belief as to the truth

     of the allegations contained in paragraphs 21 of the Complaint to the extent they concern the

     acts of others and otherwise denies the allegations contained in paragraph 21 of the Complaint.

 21. Defendant admits that she is an attorney licensed to practice in New York, but otherwise denies

     the allegations in paragraph 22 of the Complaint.

 22. Defendant denies the allegations contained in paragraph 23 of the Complaint.
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 4 of 16 PageID #: 49



 23. Defendant denies the allegations contained in paragraph 24 of the Complaint.

 24. Defendant denies knowledge or information sufficient to form a belief as to the truth of the

     allegations contained in paragraph 25 of the Complaint.

 25. Defendant denies the allegations repeated and re-alleged in paragraph 26 of the Complaint.

 26. Defendant denies the allegations in paragraph 27 of the Complaint, and to the extent the

     allegations in paragraph 27 of the Complaint are legal conclusions, to which no answer is

     required, Defendant otherwise denies knowledge or information sufficient to form a belief as to

     the truth of those allegations.

 27. Defendant denies the allegations in paragraph 28 of the Complaint, and to the extent the

     allegations in paragraph 28 of the Complaint are legal conclusions, to which no answer is

     required, Defendant otherwise denies knowledge or information sufficient to form a belief as to

     the truth of those allegations.

 28. Defendant denies the allegations in paragraph 29 of the Complaint.

 29. Defendant denies the allegations in paragraph 30 of the Complaint.

 30. Defendant denies the allegations in paragraph 31 of the Complaint.

 31. Defendants denies the allegations in paragraph 32 of the Complaint

 32. Defendants denies the allegations in paragraph 33 of the Complaint

 33. Defendants denies the allegations in paragraph 34 of the Complaint

 34. Defendants denies the allegations in paragraph 35 of the Complaint



                                       PRAYER FOR RELIEF



 35. Defendant denies the allegations upon which paragraph of the first bullet in Plaintiff’s prayer

     for relief wherefore clause is based and contends that Plaintiff is not entitled to any damages

     sought therein.

 36. Defendant denies the allegations upon which paragraph of the second bullet in Plaintiff’s
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 5 of 16 PageID #: 50



     prayer for relief wherefore clause is based and contends that Plaintiff is not entitled to any

     damages sought therein.

 37. Defendant denies the allegations upon which paragraph of the third bullet in Plaintiff’s prayer

     for relief wherefore clause is based is not entitled to any general and special damages against

     the Defendant according to any proof with interest thereon at the maximum legal rate.

 38. Defendant denies the allegations upon which paragraph of the fourth bullet in Plaintiff’s

     prayer for relief wherefore clause is based and contents that Plaintiff is not entitled to any costs

     or attorneys fees sought therein.

 39. Defendant denies the allegations upon which paragraph of the fifth bullet in Plaintiff’s prayer

     for relief wherefore clause is based and contends that Plaintiff is not entitled to any injunctive

     relief sought therein.

 40. Defendant contends that Plaintiff is not entitled to any additional relief.




                                                          Attorney for Defendant


                                                     /s/ Richard Samuel Ortiz
                                                    Richard Samuel Ortiz, Esq.,
                                                    EDNY Bar No. RO0824
                                                    Law Office of Richard Samuel Ortiz
                                                    90-17 214 Street
                                                    Queens Village, NY 11428
                                                    Tel: (347) 229-6213
                                                    Facsimile: (718) 928-2216
                                                    E-Mail: richardsamuel@ortizlawpractice.com
 Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 6 of 16 PageID #: 51



                                 FIRST AFFIRMATIVE DEFENSE
                                    (Statute of Limitations)

                Plaintiff’s claims are barred by the applicable statute of limitations.

                               SECOND AFFIRMATIVE DEFENSE
                               (Failure to State a Claim for Relief)

               Plaintiff has failed to state a claim upon which relief may be granted.



                               THIRD AFFIRMATIVE DEFENSE
                    (Lack of Subject Matter Jurisdiction/Failure to Register)

Plaintiff’s claims are barred for lack of subject matter jurisdiction because he lacks valid copyright
registrations for the intellectual property rights asserted, or has not properly or timely registered his
                                                 works.

                               FOURTH AFFIRMATIVE DEFENSE
                                        (Fair Use)

Plaintiff’s claims are barred by the doctrine of fair use. News reporting is one of the categories of
use expressly mentioned in the Copyright Act as particularly appropriate to the application of fair
    use doctrine in 17 U.S.C. § 107. Defendant’s use of the photographs at issue was for news
                reporting which falls into the category of the presumption of fair use.

                                 FIFTH AFFIRMATIVE DEFENSE
                                      (Transformative Use)

 Defendant’s use of the photograph was transformative. Defendant made the reproduction in the
  context of social commentary on the current state of affairs regarding public safety and gun
                        violence in the local New York City community.
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 7 of 16 PageID #: 52




                               SIXTH AFFIRMATIVE DEFENSE
                                      (Public Interest)

Defendant’s use was for public interest instead of commercial use. Defendant used the photograph
    at issue only for the public interest, instead of private interest, to express the public safety
         challenges faced concerning gun violence in the local New York City community.

                             SEVENTH AFFIRMATIVE DEFENSE
                                      (Factual Use)

The purported copyrighted photograph is factual instead of creative. The photograph is primarily
 factual instead of creative works, because the photograph was not designed primarily to express
emotions, ideas or feelings, but instead an attempt to highlight facts. The photograph at issue had
                      been published previous to Defendant’s use in this case.

                             EIGHTH AFFIRMATIVE DEFENSE
                          (Effects of Use Upon the Potential Market)

      The news accompanying the photograph at issue was “hot” news, which was a recent
 phenomenon, and which will soon move into the public realm and lose its value completely, and
       thus, the photograph, which reflect the news, will lose their value simultaneously.

                              NINTH AFFIRMATIVE DEFENSE
                         (Invalidity or Unenforceability of Copyright)

                      Plaintiff’s copyrights are invalid and/or unenforceable.
 Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 8 of 16 PageID #: 53



                               TENTH AFFIRMATIVE DEFENSE
                                         (Laches)

                       Plaintiff’s claims are barred by the doctrine of laches.


                             ELEVENTH AFFIRMATIVE DEFENSE
                                       (Estoppel)

                              Plaintiff’s claims are barred by estoppel.


                              TWELFTH AFFIRMATIVE DEFENSE
                                        (Waiver)

                              Plaintiff’s claims are barred by waiver.


                            THIRTEENTH AFFIRMATIVE DEFENSE
                                 (Failure to Mitigate Damage)

   To the extent Plaintiff suffered any damages, which Defendant expressly denies, Plaintiff has
            failed to take the steps necessary to mitigate the damages sustained, if any.

                           FOURTEENTH AFFIRMATIVE DEFENSE
                               (Forfeiture or Abandonment)

 Plaintiff’s claims are barred to the extent he has forfeited or abandoned his intellectual property.

                             FIFTEENTH AFFIRMATIVE DEFENSE
                                    (Misuse of Copyright)

                Plaintiff’s claims are barred by the doctrine of misuse of copyright.

                             SIXTEENTH AFFIRMATIVE DEFENSE
                                (Substantial Non-Infringing Use)

Plaintiff’s claims are barred because Plaintiff cannot establish that Defendant’s service is incapable
                                  of substantial non-infringing use.
 Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 9 of 16 PageID #: 54



                          SEVENTEENTH AFFIRMATIVE DEFENSE
                                   (Unclean Hands)

                The Plaintiff's claims are barred by the doctrine of unclean hands.


                           EIGHTEENTH AFFIRMATIVE DEFENSE
                                    (Innocent Intent)

 Plaintiff’s claims are barred, in whole or in part, because Defendant’s conduct was in good faith
                              and with non-willful intent, at all times.

                           NINETEENTH AFFIRMATIVE DEFENSE
                              (17 U.S.C.§ 109 and Exhaustion)

        Plaintiff’s claims are barred under 17 U.S.C.§ 109 and the doctrine of exhaustion.


                            TWENTIETH AFFIRMATIVE DEFENSE
                            (Unconstitutionally Excessive Damages)

Plaintiff’s claims are barred because statutory damages sought are unconstitutionally excessive and
   disproportionate to any actual damages that may have been sustained in violation of the Due
                                            process clause.

                          TWENTY-FIRST AFFIRMATIVE DEFENSE
                                   (First Amendment)

Plaintiff’s claims are barred, to the extent that Defendant’s actions and speech are protected by the
                      First Amendment of the Constitution of the United States.

                                   ADDITIONAL DEFENSES

Defendant reserves the right to supplement or amend this answer, including through the addition of
 further affirmative defenses, based upon the course of discovery and proceedings in this action.
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 10 of 16 PageID #: 55



WHEREFORE, Defendant respectfully requests:

Plaintiff’s Complaint be dismissed with prejudice and with costs; For judgment against Plaintiff
for the Defendant’s attorney’s fees, and expenses, including expert fees and paralegal fees, relating
to this litigation; For such other and further relief as the Court deems just and proper.




                                              Attorney for Defendant


                                                 /s/ Richard Samuel Ortiz
                                                Richard Samuel Ortiz, Esq.,
                                                EDNY Bar No. RO0824
                                                Law Office of Richard Samuel Ortiz
                                                90-17 214 Street
                                                Queens Village, NY 11428
                                                Tel: (347) 229-6213
                                                Facsimile: (718) 928-2216
                                                E-Mail: richardsamuel@ortizlawpractice.com
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 11 of 16 PageID #: 56



Civil Action No. 1:18-CV-05053-ENV-LB



UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK
__________________________________________________________________________


CHRISTOPHER SADOWSKI

Plaintiff


v.

SAMUEL GONZALEZ
d/b/a THE LAST TRADITION; and
DOES 1through 10 Inclusive,

Defendant(s)

___________________________________________________________________________

                ANSWER AND AFFIRMATIVE DEFENSES TO COMPLAINT

__________________________________________________________________________



     Richard Samuel Ortiz,Esq.
     EDNY Bar No. RO0824
     Law Office Of Richard Samuel Ortiz
     90-17 214 Street
     Queens Village, NY 11428
     Telephone: (347) 229-6213
     Facsimile: (718) 928-2216
     Email: Richardsamuel@ortizlawpractice.com


Service of a copy of the within is hereby admitted
Dated: October 14, 2018


/s/ Richard Samuel Ortiz
Richard Samuel Ortiz, Esq.
Attorney for Defendant
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 12 of 16 PageID #: 57
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 13 of 16 PageID #: 58
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 14 of 16 PageID #: 59
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 15 of 16 PageID #: 60
Case 1:18-cv-05053-ENV-LB Document 9 Filed 10/14/18 Page 16 of 16 PageID #: 61
